DETAILED ACTION
	The amendment filed 8/31/2022 is acknowledged and has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-15 are pending.
Claims 12, 13 and the non-elected species remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claims 1-11 and 14-15 are examined herein as they read on the elected subject matter.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application number 60/528525, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The indicated application fails to disclose treating lung cancer with a recombinant vector encoding an interferon.  A search of 60/528525 did not identify the word “lung” or any type of lung cancer.  Therefore, the effective filing date for claims 1-5, 7-15 is 12/10/2004, the filing date of 11/009689 which is the earliest application which appears to disclose treating lung cancer with a recombinant vector encoding an interferon.
Furthermore, the disclosure of the prior-filed application numbers 16/214180, 14/924136, 12/706,625, 11/009689, and 60/528525, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the indicated applications disclose a method of treating a tumor comprised of mesothelioma cells with a recombinant vector encoding an interferon.  Accordingly claim 6 is not entitled to the benefit of the prior applications. Therefore, the effective filing date for claim 6 is 1/10/2020, the filing date of the instant application which is the only application which appears to disclose treating mesothelioma cells with a recombinant vector encoding an interferon.
Should Applicants traverse, they are asked to identify the specific location (such as by identifying the page and line number) where support can be found in the priority documents.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmed et al. (Human Gene Therapy (1999) 10:77-84, of record) in view of WO 03/053365 (hereafter “Ihnat”, of record) and WO1996012406 (hereafter “Kaleko”).
Ahmed teach a method of treating lung cancer by contacting said cancer with a recombinant vector encoding an interferon (claim 1), wherein the recombinant vector is an adenovirus (claim 2) that is replication deficient (claim 3) wherein the interferon is an interferon alpha (claim 4) that is interferon α2b.  Specifically, Ahmed teaches a method wherein a replication deficient adenovirus encoding interferon α2b was used to infect different types of cancers (see abstract), and explicitly teaches that one cancer which was treated was human non-small cell carcinoma NCI-H69 (see page 77, last paragraph; Figure 3; etc.). It is noted that Ahmed also explicitly states, “The availability of improved vectors with less immunogenicity and regulatable promoters would allow greater control and longer duration of therapeutic interferon levels.” (See last sentence of the Discussion section on page 83).

Ahmed et al. does not teach that an enhancing agent, specifically the enhancing agent of claim 8, is administered together/contemporaneously to the cancer cells, or that the vector and enhancing agent are administered intra-lesionally, nor does Ahmed teach further administering an immunosuppressive agent, wherein the immunosuppressive agent is cyclosporine, FK506 or a corticosteroid.  
Ihnat teaches (3α,5β,7α,12α)-N[3-[(4-O-D-galactopyranosyl-D-glucanoyl)amino]propyl]-3,7,12-trihydroxy-N[3-[[(3α,5β,7α,12α)-3,7,12-trihydroxy-24-oxocholan-24-yl]amino]propyl]-cholan-24-amide (Syn3) is a delivery enhancing agent that can be used to enhance the delivery of a recombinant viral vector to any cancerous tissue or organ using any delivery method known to the ordinary skilled artisan including intratumoral administration (e.g., see [0069]).  Ihnat teaches that the expression vector can be formulated in a buffer comprising the delivery enhancing agent and delivered to cancer tissue (e.g., see [0074]).  Ihnat also explicitly teaches that the cancerous tissue can be any of any tissue or organ having an epithelial membrane including lung (see [0069], [0074]).  Ihnat also explicitly claims a method of treating a disease in a mammal comprising administering a therapeutically effective amount of a pharmaceutical composition comprising SYN3 in combination with a pharmaceutically acceptable carrier (see claim 19). It is noted that administering a composition comprising a recombinant vector and SYN3 in combination indicates administering the two agents together/contemporaneously and administering to a cancerous tissue, including intratumoral administration to a lung tumor would necessarily deliver the agents intra-lesionally.
Kaleko teaches gene therapy involving concurrent and repeated administration of adenoviruses and immunosuppressive agents (e.g., see Title). Kaleko teaches that the adenoviral vector can encode a therapeutic agent, wherein the therapeutic agent can be an interferon, including interferon- α (e.g., see bottom of page 10 through first paragraph of page 11) (note Kaleko does not teach interferon- α2b, which is required by claim 6). Kaleko also teaches administration of an adenoviral vector and immunosuppressive agents to the lungs of a subject which resulted in less inflammation than controls (e.g., see Example 2 beginning on page 26 especially first paragraph on page 27, and Figure 10).  Kaleko teaches several different immunosuppressive agents which can be used including cyclosporin (e.g., see claim 4 and paragraph bridging pages 14-15), adrenocorticosteroids (e.g., see page 15 second to last paragraph), and FK506 (e.g., see paragraph bridging pages 14-15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to time of invention to combine the Ahmed et al., Ihnat, and Kaleko to make the claimed invention with a reasonable expectation of success.  Ihnat teaches that SYN3 can be used as a delivery enhancing agents for viral vectors to various tissue types, including lung tissue, providing a motivation to use Syn3 as an enhancing agent in the lungs.  Furthermore, Ahmed indicates that less immunogenicity against the vector longer duration of therapeutic interferon levels and Kaleko provides evidence that the addition of immunosuppressive agents with an adenoviral vector reduces inflammation in the lungs, providing further motivation to combine an immunosuppressive agent with the adenoviral vector as well as providing the basis for a reasonable expectation of success.
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In this case, rationales (A), (C), (D), and/or (E) support a conclusion of obviousness.
Therefore, the instant claims are unpatentable over the cited prior art.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterman et al. (Amer. Jour. Respir. Crit. Care Med. (2011) 184(12):1395-9, of record) in view of WO1996012406 (hereafter “Kaleko”).
It is noted that the effective filing date for claim 6 is 1/10/2020, the filing date of the instant application, as indicated above.
Claim 6 is drawn to a method of treating cancer comprised of neoplastic mesothelioma cells by contacting said cells with a recombinant vector encoding an interferon, wherein the recombinant vector is an adenovirus that is replication deficient and wherein the interferon is interferon α2b.
Sterman teaches a method wherein an adenovirus encoding interferon α2b was used to treat malignant pleural mesothelioma, which includes neoplastic mesothelioma cells,  (see abstract), and specifically teaches that the adenovirus is replication deficient (e.g., see page 1195, under “Adenoviral Vector”).
Sterman does not teach treatment with a recombinant vector encoding an interferon and an immunosuppressive agent.
Kaleko teaches gene therapy involving concurrent and repeated administration of adenoviruses and immunosuppressive agents (e.g., see Title). Kaleko teaches that the adenoviral vector can encode a therapeutic agent, wherein the therapeutic agent can be an interferon, including interferon- α (e.g., see bottom of page 10 through first paragraph of page 11) (note Kaleko does not teach interferon- α2b, which is required by claim 6). Kaleko also teaches administration of an adenoviral vector and immunosuppressive agents to the lungs of a subject which resulted in less inflammation than controls (e.g., see Example 2 beginning on page 26 especially first paragraph on page 27, and Figure 10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to time of invention to combine Sterman and Kaleko to make the claimed invention with a reasonable expectation of success.  Kaleko provides evidence that the addition of immunosuppressive agents with an adenoviral vector reduces inflammation in the lungs, providing motivation to combine an immunosuppressive agent with the adenoviral vector as well as providing the basis for a reasonable expectation of success.
In this case, rationales (A), (C), (D), and/or (E) from KSR (indicated above) support a conclusion of obviousness.
Therefore, the instant claims are unpatentable over the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,439,977. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to a method of treating lung cancer by contacting said cancer with a recombinant vector encoding an interferon and an immunosuppressive agent (see claim 1).  Claim 1 of the ‘977 patent is drawn to a method of treating an interferon-resistant lung cancer by contacting said cancer with a recombinant vector encoding an interferon.  With respect to the type of cancer that is treated, instant claim 1 is broader in scope as it can be any type of lung cancer (interferon-resistant and interferon-sensitive).  Although the claims of the ‘977 patent do not include administration of an immunosuppressive agent (as required for claims 1-11 and 14) wherein the immunosuppressive agent can be cyclosporin or any of the others listed in instant claim 15, using the specification as a dictionary to define the obvious variations of the claimed method it is clear that the specification of the ‘977 discloses that combining the vector with an immunosuppressive agent can increase the effectiveness of the treatment, and provides a list of several different immunosuppressive agents which can be used, including cyclosporine, azathioprine, , lymphocyte immune globulin, antibodies against the CD3 complex, adrenocorticosteroids, sulfasalzaine, FK-506, and methoxsalen (see column 19 line 62 through column 20 line 23).  Therefore, it is clear that treatment with a combination of the adenoviral vector and an immunosuppressive agent is an obvious variation of the claimed method of the ‘977 patent.  
It is noted that instant claims 2-5, 7-11 and 14 correspond to claims 2-10, 13 of the ‘977 patent.
It is noted that MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim...

Therefore, a nonstatutory double patenting rejection of the instant claims is proper.


Response to Arguments
With respect to the rejection of claims under 35 USC 112(a) and 35 USC 112(b) set forth in the previous office action, Applicant’s arguments have been fully considered and in view of the amendment to the claims are persuasive.  Accordingly, the rejections have been withdrawn. 
With respect to the rejection of claims under 35 USC 102, 35 USC 103 and Double Patenting, Applicant’s arguments, have been fully considered and in view of the amendment to the claims (which add the requirement of an immunosuppressive agent to all claims) are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.  It is noted that the new rejections are necessitated by the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635